 1
                             UNITED STATES DISTRICT COURT
 2                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 3

 4      SHABANI RAMADHANI,

 5                           Plaintiff,

           v.                                           C18-1125 TSZ
 6
        STELLAR SENIOR LIVING LLC;                      ORDER
 7
        and OVERLAKE TERRACE LLC,
 8
                             Defendants.
 9
            Counsel having telephonically advised the Court that this matter has been resolved,
10
     and it appearing that no issue remains for the Court’s determination,
11
            NOW, THEREFORE, IT IS ORDERED that (i) the unopposed motion to seal,
12
     docket no. 45, is GRANTED, and Exhibit 1 to the Declaration of Joseph Shaeffer, docket
13
     no. 49, shall remain under seal; (ii) the parties’ cross-motions for partial summary
14
     judgment, docket nos. 46 and 50, are STRICKEN as moot; and (iii) this case is
15
     DISMISSED with prejudice and without costs. In the event settlement is not perfected,
16
     any party may move to reopen and trial will be scheduled, provided such motion is filed
17
     within 60 days of the date of this Order.
18
            The Clerk is directed to send a copy of this Order to all counsel of record.
19
            IT IS SO ORDERED.
20
            Dated this 23rd day of August, 2019.


                                                      A
21

22
                                                      Thomas S. Zilly
23                                                    United States District Judge
     ORDER - 1
